Case: 2:16-cv-00071-HEA Doc. #: 392 Filed: 11/02/20 Page: 1 of 3 PageID #: 3144




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                          NORTHERN DIVISION

TERRY G. WATSON,                           )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )          No. 2:16CV71 HEA
                                           )
KAREY L. WITTY, et al.,                    )
                                           )
             Defendants.                   )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Mike Parson, Anne Precythe,

Lori Lewis, and Chantay Godert’s Motion to Dismiss, [Doc. No. 370]. Plaintiff

opposes the Motion. For the reasons set forth below, the Motion will be granted.

      The purpose of a Rule 12(b)(6) motion to dismiss for failure to state a claim

is to test the legal sufficiency of a complaint so as to eliminate those actions

“which are fatally flawed in their legal premises and deigned to fail, thereby

sparing the litigants the burden of unnecessary pretrial and trial activity.” Young v.

City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001) (citing Neitzke v. Williams,

490 U.S. 319, 326-27 (1989)). To survive a Rule 12(b)(6) motion to dismiss, a

complaint must contain “enough facts to state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp v.

Twombly, 550 U.S. 544, 570 (2007)). The Court must “accept the allegations

contained in the complaint as true and draw all reasonable inferences in favor of
Case: 2:16-cv-00071-HEA Doc. #: 392 Filed: 11/02/20 Page: 2 of 3 PageID #: 3145




the nonmoving party.” Id. However, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements,” will not be enough.

Iqbal, 556 U.S. at 678.

      Plaintiff filed his Amended Complaint on December 13, 2016. The Court

granted Plaintiff leave to join Mike Parson, Anne Precythe, Lori Lewis, and

Chantay Godert.

       Plaintiff’s Amended Complaint contains no allegations against Defendants

Mike Parson, Anne Precythe, Lori Lewis, and Chantay Godert. Subsequent to the

Court Orders allowing Plaintiff to join these defendants, Plaintiff has not sought

leave to file an amended complaint. While Plaintiff has filed various motions and

requests for action from the Court, Plaintiff’s current complaint contains no

allegations specifically against Defendants Mike Parson, Anne Precythe, Lori

Lewis, and Chantay Godert. Merely articulating the job descriptions of

employees against whom suit is brought is insufficient to satisfy the requirements

of set out in Twombly and Iqbal. “Liability under § 1983 requires a causal link to,

and direct responsibility for, the deprivation of rights. Rizzo v. Goode, 423 U.S.

362, 370–71, 375–77, 96 S.Ct. 598, 603–04, 606–07, 46 L.Ed.2d 561 (1976);

Cotton v. Hutto, 577 F.2d 453, 455 (8th Cir.1978) (per curiam) (respondeat

superior theory does not apply in § 1983 suits).” Madewell v. Roberts, 909 F.2d

1203, 1208 (8th Cir. 1990).
                                          2
Case: 2:16-cv-00071-HEA Doc. #: 392 Filed: 11/02/20 Page: 3 of 3 PageID #: 3146




      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, [Doc.

No. 370], is granted.

      IT IS FURTHER ORDERED that Defendants Mike Parson, Anne

Precythe, Lori Lewis, and Chantay Godert are dismissed from this action.

      Dated this 2nd day of November, 2020.




                                     ___________________________________
                                        HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                        3
